Citation Nr: 0837936	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent since 
March 22, 2004, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim for bilateral hearing loss and granted his 
PTSD claim, assigning a 30 percent rating.

The Board notes that the veteran requested a Board hearing at 
the Columbia RO, but cancelled the hearing in correspondence 
dated in February 2006.  The hearing request is therefore 
considered to be withdrawn.

Where a veteran (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2008) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

A July 2004 VA examination report and a December 2004 letter 
from the veteran's treating psychiatrist both commented as to 
whether the veteran was unemployable due to his service-
connected disability.  In view of the above, the Board finds 
that the record raises an inferred claim for a TDIU, which is 
discussed in detail below.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with bilateral hearing 
loss.

2.  Since March 22, 2004, the veteran's PTSD was manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine activities, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.

3.  The schedular criteria for a total disability rating 
based upon individual unemployability (TDIU) were met, 
effective March 26, 2004, and the veteran is shown to have 
been unemployable as a result of his service-connected 
disability as of that date.

CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to have been so incurred.              38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for an increased 70 percent rating, but no 
higher, for PTSD effective March 22, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to TDIU effective from March 
26, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated April 2004 and February 2005 of the information and 
evidence needed to substantiate and complete a claim.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103, as required under Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, VA did not inform the veteran of 
how disability evaluations and effective dates are assigned.  
The record, however, shows that any prejudice that failure 
caused was harmless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding proper notice for the veteran's claim for an 
increased rating for PTSD, as service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, private medical 
records, service treatment records, and providing the veteran 
with the opportunity for a hearing.  The claims were 
readjudicated in January 2006 and February 2006.  There is 
not a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Bilateral Hearing Loss

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The record contains one audiogram-from the veteran's service 
entrance exam.  The audiogram showed hearing within normal 
limits.  There are no other records besides the veteran's own 
statements, pertaining to the veteran's complaints of 
bilateral hearing loss.  The Board has given consideration to 
the veteran's own statements, however, medical evidence is 
required to establish a medical diagnosis; lay assertions of 
medical status do not constitute competent medical evidence 
for this purpose.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition to the fact that the veteran's 
record contains no evidence that the veteran currently has 
hearing loss, the veteran first complained of hearing loss in 
his claim in 2004-34 years after separation from service.  
While not a dispositive factor, a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Without an audiogram showing the veteran's hearing falls 
within the disability boundaries set forth in 38 C.F.R. § 
3.385, the veteran does not have a current diagnosis of 
bilateral hearing loss for VA purposes.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case, however, an examination is not 
required since the evidence of record fails to indicate that 
the veteran has bilateral hearing loss, or any hearing 
condition related to his period of military service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

A claim for a higher rating when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet untimely 
resolved), remains an "original claim," and is not a new 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity of adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  38 
C.F.R. § 4.126(a) (2008). When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

The Diagnostic Code warrants a 100 percent rating for mental 
disorders for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), an inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that global assessment of functioning (GAF) 
scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTRICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  A score between 51 and 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 suggests serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 (2008) (the nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale).

After a careful review of the record, the Board finds that 
the veteran's PTSD is best characterized by a 70 percent 
evaluation.  The veteran's GAF scores have remained in the 
"serious" range.  See July 2004 VA examination (GAF score 
45); December 2004 mental health intake (GAF score 45), and 
December 2004 treatment plan (GAF score 50).  The record 
clearly shows that the veteran's PTSD has been defined by 
severe alcoholism, daily obsessional rituals, severe and 
frequent panic attacks, violence, and extreme social 
isolation, including difficulty with social and occupational 
relationships.  See December 2004 treatment plan (describing 
social isolation and inability to establish continuous 
alcohol abstinence), December 2004 opinion by Dr. W.J.W. 
(describing extreme difficulty functioning under stress, 
problems with relationships, inability to keep a job, and 
violent nightmares that caused his wife to sleep in another 
room); November 2004 lay statement from spouse (noting 
cleaning and shopping obsessive behavior); July 2004 VA 
examination (noting the veteran has engaged in arguments with 
physical violence and his driving is marked by road rage and 
irritability).  In December 2004, the veteran admitted 
himself into the hospital for major depression and reported 
daily panic attacks.  More recent records note that the 
veteran has been able to seek treatment for alcoholism, and 
has attempted to remain sober.  See February 2005 therapy 
session.  He and his wife are now divorced.  See February 
2006 statement.

The Board finds that effective March 22, 2004, the veteran's 
service-connected PTSD was manifested by symptoms warranting 
a 70 percent rating.  The evidence of record including 
medical reports and the assigned GAF score of 45 range 
satisfies the criteria for this increased rating.

The Board finds that a rating greater than 70 percent under 
Diagnostic Code 9411 is not warranted at this time as the 
veteran does not exhibit symptoms of total occupational and 
social impairment due to PTSD symptoms such as gross 
impairment in through processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disability, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Based upon the evidence of record, the Board finds that the 
evidence demonstrates the veteran was unemployable as a 
result of his service-connected disabilities effective from 
March 26, 2004, the date the veteran became unemployable.  
See October 2004 TDIU claim (stating, "I have not worked 
since March 26, 2004.").  The veteran lost his job in March 
2004 due to poor performance based on his preoccupation with 
his marital problems and depressive symptoms.  See May 2004 
mental health note; December 2004 letter from Dr. W.J.W.  He 
had worked at this job for years before being fired.  In a 
December 2004 letter, his psychiatrist opined that the 
veteran "is currently unable to function in a job, for the 
recent part and near future."  At his VA examination in July 
2004, the examiner noted that the veteran began drinking 
heavily upon his return from Vietnam.  See also December 2004 
letter from Dr. W.J.W. diagnosing alcoholism as secondary to 
PTSD.  The VA examiner stated that she believed the veteran's 
substance dependence to be a severe issue, and that 
"stressors of work would interfere with the achievement of 
sobriety."  She also noted that overall, "[r]eturning to 
the work place is not an immediate goal for this 
individual."  

In reaching its decision, the recognizes that the veteran has 
a Masters Degree in Hydrology and is often described in the 
record as being highly intelligent and articulate.  See July 
2004 VA examination.  Despite his credentials, the above 
evidence reflecting the severity and chronicity of the 
psychiatric symptomatology establishes that he is unable to 
attain or retain gainful employment due to his psychiatric 
condition. Therefore, TDIU is warranted.  The benefit of the 
doubt is resolved in the veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased 70 percent rating for PTSD 
effective from March 22, 2004 is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to TDIU effective from March 26, 2004, is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


